DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/24/2022 have been noted and entered for consideration. 

With regard to the objections to Specification, Applicant’s arguments filed 02/24/2022 in view of the amendments filed 02/24/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims Applicant’s arguments filed 02/24/2022 in view of the amendments filed 02/24/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections to Claims Applicant’s arguments filed 02/24/2022 in view of the amendments filed 02/24/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 112(b) rejections to Claims have been withdrawn.


With regard to the 103 rejections, Applicant’s arguments filed 02/24/2022 in view of the amendments filed 02/24/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over a phone call and email communications with Brian Rosenbloom (Reg. No. 41,276) on 04/15/2022 to 05/01/2022.
The application has been amended to Claims as follows:

1. (Currently Amended) A method for scheduling at least a first user equipment (UE) and a second UE for a multi-user multiple-input-multiple-output (MU-MIMO) transmission, wherein the first UE comprises a first antenna arrangement and a second antenna arrangement and the second UE comprises a first antenna arrangement and a second antenna arrangement, the method comprising:
establishing a set of one or more candidate transmit (TX) beams for the first UE;
establishing a set of one or more candidate TX beams for the second UE;
using a first receive (RX) beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the first RX beam corresponds to a first TX beam included in the set of candidate TX beams for the first UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the first RX beam, determining a first path gain;
using the first RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the first RX beam, determining a second path gain;
using a second RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the second RX beam corresponds to a first TX beam included in the set of candidate TX beams for the second UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the second RX beam, determining a third path gain;
using the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the second RX beam, determining a fourth path gain;
using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining whether the first UE and the second UE can be co-scheduled for the MU-MIMO transmission.

2. (Currently Amended) The method of claim 1, wherein the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission comprises:
calculating a first signal to interference measure (SIM) using the first path gain, and the third path gain, thereby producing a first SIM that is associated with the first RX beam, the second RX beam, and the first UE’s first antenna arrangement;
calculating a second SIM using the second path gain and the fourth path gain, thereby producing a second SIM that is associated with the first RX beam, the second RX beam, and the second UE’s first antenna arrangement; and
using the first SIM and the second SIM in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

3. (Currently Amended) The method of claim 2, wherein using the first SIM and the second SIM in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission comprises:
determining whether the first SIM satisfies a first condition;
determining whether the second SIM satisfies a second condition; and
determining that the first UE and the second UE can be scheduled for the MU-MIMO transmission as a result of determining that first SIM satisfies the first condition and the second SIM satisfies the second condition.

4. (Previously Presented) The method of claim 3, wherein
calculating the first SIM comprises calculating a first signal-to-interference ratio (SIR) or a first signal-to-interference-plus-noise ratio (SINR), and 
calculating the second SIM comprises calculating a second SIR or a second SINR.

5. (Currently Amended) The method of claim 1, further comprising:
using the first RX beam to receive a reference signal transmitted by the first UE using the first UE’s second antenna arrangement;
using the first RX beam to receive a reference signal transmitted by the second UE using the second UE’s second antenna arrangement;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s second antenna arrangement and received using the first RX beam, determining a fifth path gain;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s second antenna arrangement and received using the first RX beam, determining a sixth path gain;
using the second RX beam to receive a reference signal transmitted by the first UE using the first UE’s second antenna arrangement;
using the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s second antenna arrangement;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s second antenna arrangement and received using the second RX beam, determining a seventh path gain;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s second antenna arrangement and received using the second RX beam, determining an eighth path gain; and
using the first path gain, the second path gain, the third path gain, the fourth path gain, the fifth path gain, the sixth path gain, the seventh path gain, and the eighth path gain in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

6. (Currently Amended) The method of claim 5, further comprising:
using a third RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the third RX beam corresponds to a second TX beam included in the set of candidate TX beams for the first UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the third RX beam, determining a ninth path gain;
using the third RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the third RX beam, determining a tenth path gain;
using a fourth RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the fourth RX beam corresponds to a second TX beam included in the set of candidate TX beams for the second UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the fourth RX beam, determining an eleventh path gain;
using the fourth RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the fourth RX beam, determining a twelfth path gain; and
using all of said path gains in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

7. (Previously Presented) The method of claim 1, further comprising using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining a best pair of beams, wherein the best pair of beams comprises a beam from the set of candidate TX beams for the first UE and a beam from the set of candidate TX beams for the second UE.

8. (Previously Presented) The method of claim 1, further comprising determining that the first UE and the second UE are candidates for co-scheduling, wherein the determining that the first UE and the second UE are candidates for co-scheduling comprises determining that an estimated angular separation between the first UE and the second UE is larger than a certain threshold.

9. (Previously Presented) The method of claim 8, further comprising, after determining that the first UE and the second UE are candidates for co-scheduling, performing the steps of:
triggering the first UE to transmit a reference signal using the first UE’s first antenna arrangement and using the first UE’s second antenna arrangement; and
triggering the second UE to transmit a reference signal using the second UE’s first antenna arrangement and using the second UE’s second antenna arrangement.

10. (Previously Presented) The method of claim 9, further comprising, prior to triggering the first UE:
configuring the first UE with a sounding reference signal (SRS) first resource set for the first UE’s first antenna arrangement; and
configuring the first UE with a second SRS resource set for the first UE’s second antenna arrangement.

11. (Previously Presented) The method of claim 8, further comprising determining the estimated angular separation based on Synchronization Signal Block (SSB) beam information obtained from the first UE and SSB beam information obtained from the second UE.

12. (Previously Presented) The method of claim 1, further comprising performing a U3 or a P3 procedure.

13. (Previously Presented) The method of claim 1, further comprising transmitting to the first UE a message indicating that, for at least one UL transmission, the fist UE should not use the first antenna arrangement to transmit the UL transmission.

14. (Currently Amended) The method of claim 3, further comprising:
calculating an average SIM using the first SIM and the second SIM;
determining whether the calculated average SIM is a maximum average SIM; and
as a result of determining that the calculated average SIM is the maximum average SIM, using for the MU-MIMO transmission a TX beam combination that comprises the TX beam to which the first RX beam corresponds and the TX beam to which the second RX beam corresponds. 

15. (Currently Amended) A transmission and reception point (TRP) apparatus, the TRP comprising:
memory; and
processing circuitry coupled to the memory, wherein the TRP is configured to:
establish a set of one or more candidate transmit (TX) beams for a first user equipment, UE, the first UE having a first antenna arrangement and a second antenna arrangement;
establish a set of one or more candidate TX beams for a second UE, the second UE having a first antenna arrangement and a second antenna arrangement;
use a first receive (RX) beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the first RX beam corresponds to a first TX beam included in the set of candidate TX beams for the first UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the first RX beam, determine a first path gain;
use the first RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the first RX beam, determine a second path gain;
use a second RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the second RX beam corresponds to a first TX beam included in the set of candidate TX beams for the second UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the second RX beam, determine a third path gain;
use the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the second RX beam, determine a fourth path gain;
use the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining whether the first UE and the second UE can be co-scheduled fora multi-user multiple-input-multiple-output (MU-MIMO) transmission.

16. (Currently Amended) The TRP apparatus of claim 15, wherein the process for determining whether the first UE and the second UE can be scheduled for theMU-MIMO transmission comprises:
calculating a first signal to interference measure (SIM) using the first path gain, and the third path gain, thereby producing a first SIM that is associated with
calculating a second SIM using the second path gain and the fourth path gain, thereby producing a second SIM that is associated with the 3-tuple consisting of the first RX beam, the second RX beam, and the second UE’s first antenna arrangement; and
using the first SIM and the second SIM in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

17. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions for adapting an apparatus to perform [[the]] a methodfor scheduling at least a first user equipment (UE) and a second UE for a multi-user multiple-input-multiple-output (MU-MIMO) transmission, wherein the first UE comprises a first antenna arrangement and a second antenna arrangement and the second UE comprises a first antenna arrangement and a second antenna arrangement, the method comprising:
establishing a set of one or more candidate transmit (TX) beams for the first UE;
establishing a set of one or more candidate TX beams for the second UE;
using a first receive (RX) beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the first RX beam corresponds to a first TX beam included in the set of candidate TX beams for the first UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the first RX beam, determining a first path gain;
using the first RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the first RX beam, determining a second path gain;
using a second RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the second RX beam corresponds to a first TX beam included in the set of candidate TX beams for the second UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the second RX beam, determining a third path gain;
using the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the second RX beam, determining a fourth path gain;
using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining whether the first UE and the second UE can be co-scheduled for the MU-MIMO transmission.

18. (Currently Amended) The TRP apparatus of claim 16, wherein using the first SIM and the second SIM in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission comprises:
determining whether the first SIM satisfies a first condition;
determining whether the second SIM satisfies a second condition; and
determining that the first UE and the second UE can be scheduled for the MU-MIMO transmission as a result of determining that first SIM satisfies the first condition and the second SIM satisfies the second condition.

19. (Currently Amended) The TRP apparatus of claim 15, wherein the TRP is further configured to:
use the first RX beam to receive a reference signal transmitted by the first UE using the first UE’s second antenna arrangement;
use the first RX beam to receive a reference signal transmitted by the second UE using the second UE’s second antenna arrangement;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s second antenna arrangement and received using the first RX beam, determine a fifth path gain;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s second antenna arrangement and received using the first RX beam, determine a sixth path gain;
use the second RX beam to receive a reference signal transmitted by the first UE using the first UE’s second antenna arrangement;
use the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s second antenna arrangement;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s second antenna arrangement and received using the second RX beam, determine a seventh path gain;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s second antenna arrangement and received using the second RX beam, determine an eighth path gain; and
use the first path gain, the second path gain, the third path gain, the fourth path gain, the fifth path gain, the sixth path gain, the seventh path gain, and the eighth path gain in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

20. (Currently Amended) The TRP apparatus of claim 19, wherein the TRP is further configured to:
use a third RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the third RX beam corresponds to a second TX beam included in the set of candidate TX beams for the first UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the third RX beam, determine a ninth path gain;
use the third RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the third RX beam, determine a tenth path gain;
use a fourth RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the fourth RX beam corresponds to a second TX beam included in the set of candidate TX beams for the second UE;
based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the fourth RX beam, determine an eleventh path gain;
use the fourth RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement;
based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the fourth RX beam, determine a twelfth path gain; and
use all of said path gains in the process for determining whether the first UE and the second UE can be scheduled for the MU-MIMO transmission.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...using a second RX beam to receive a reference signal transmitted by the first UE using the first UE’s first antenna arrangement, wherein the second RX beam corresponds to a first TX beam included in the set of candidate TX beams for the second UE; based on a signal strength of the reference signal transmitted by the first UE using the first UE’s first antenna arrangement and received using the second RX beam, determining a third path gain; using the second RX beam to receive a reference signal transmitted by the second UE using the second UE’s first antenna arrangement; based on a signal strength of the reference signal transmitted by the second UE using the second UE’s first antenna arrangement and received using the second RX beam, determining a fourth path gain; using the first path gain, the second path gain, the third path gain, and the fourth path gain in a process for determining whether the first UE and the second UE can be co-scheduled for the multi-user MU-MIMO transmission ....” and in combination with other limitations recited in claim 1.
Dartois teaches, “A method for scheduling at least a first user equipment (UE) and a second UE for a multi-user (MU) transmission, wherein the first UE comprises a first antenna arrangement and a second antenna arrangement and the second UE comprises a first antenna arrangement and a second antenna arrangement, the method comprising: establishing a set of one or more candidate transmit (TX) beams for the first UE; establishing a set of one or more candidate TX beams for the second UE; using a first receive (RX) beam to receive a reference signal transmitted by the first UE using the first UE's first antenna arrangement, wherein the first RX beam corresponds to a first TX beam included in the set of candidate TX beams for the first UE; based on a signal strength of the reference signal transmitted by the first UE using the first UE's first antenna arrangement and received using the first RX beam, determining a first path gain; using the first RX beam to receive a reference signal transmitted by the second UE using the second UE' s first antenna arrangement; based on a signal strength of the reference signal transmitted by the second UE using the second UE's first antenna arrangement and received using the first RX beam, determining a second path gain”, as stated at pages 5-6 of the Office Action dated 11/24/2021. However, Dartois does not explicitly disclose, the above-mentioned italic limitations and in combination with other limitations recited in claim 1.
Hirabe teaches, “using a first RX beam and a second RX beam to receive a signal transmitted by a device”, as stated at page 9 of the Office Action. However, Dartois does not explicitly disclose, the above-mentioned italic limitations and in combination with other limitations recited in claim 1.
Claims 15 and 17 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2-14, 16 and 18-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469